
	
		I
		112th CONGRESS
		2d Session
		H. R. 5701
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Mr. Paulsen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain cotton yarn of
		  combed fibers.
	
	
		1.Certain cotton yarn of combed
			 fibers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Cotton yarn (other than sewing thread), containing 85 percent
						or more by weight of cotton, not put up for retail sale, consisting of multiple
						(folded) or cabled yarn, of combed fibers gassed and mercerized, exceeding 14nm
						but not exceeding 43nm per single yarn (provided for in subheading
						5205.42.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
